Citation Nr: 0818960	
Decision Date: 06/09/08    Archive Date: 06/18/08

DOCKET NO.  06-09 598	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error (CUE) in a 
December 8, 1983 Board of Veterans' Appeals (Board) decision 
which denied service connection for a seizure disorder.  



REPRESENTATION

Moving party represented by:  Kenneth M. Carpenter, Attorney



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel







INTRODUCTION

The veteran served on active duty from November 1957 to 
November 1959.  The veteran is the moving party.  September 
2005 correspondence from his representative was accepted as a 
motion to revise or reverse, on the basis of CUE, a December 
8, 1983 Board decision, wherein the Board denied service 
connection for a seizure disorder.  See 38 U.S.C.A. §§ 5109A 
and 7111; 38 C.F.R. §§ 20.1400, 20.1403.  


FINDINGS OF FACT

1.  In December 8, 1983 Board decision, the Board denied 
service connection for a seizure disorder.  

2.  The December 8, 1983 Board decision was based on the 
record and the law which existed at the time and did not 
involve undebatable error which, had it not been made, would 
have manifestly changed the outcome of the decision.


CONCLUSION OF LAW

The criteria for revision or reversal of the December 8, 1983 
Board decision which denied service connection for a seizure 
disorder on the basis of CUE have not been met.  38 U.S.C.A. 
§§ 5107, 5110, 7105, 7111 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.104, 3.105(a), 20.100, 20.1400, 20.1402, 20.1403 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2007), became effective on November 9, 2000.  
Implementing regulations were created and codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2007).  The VCAA 
redefined VA's duty to assist a veteran in the development of 
a claim.  However, the United States Court of Appeals for 
Veterans Claims (Court) has held that the VCAA does not apply 
to claims of CUE in prior final Board decisions.  Livesay v. 
Principi, 15 Vet. App. 165, 179 (2001) (en banc).


CUE

The veteran has alleged CUE in a December 8, 1983 Board 
decision, wherein the Board denied service connection for a 
seizure disorder.  A decision issued by the Board is final.  
38 U.S.C.A. §§ 7103, 7104(a); 38 C.F.R. §§ 20.1100, 
20.1104(a)(1).  Previous determinations of the Board that are 
final and binding, including decisions of the degree of 
disability, will be accepted as correct in the absence of 
CUE.  Where evidence establishes such error, however, the 
prior decision will be reversed or amended.  38 C.F.R. § 
3.105(a).

A final Board decision may be revised or reversed on the 
grounds of CUE by the Board on its own motion, or upon 
request of a moving party at any time after the decision is 
made.  38 U.S.C.A. §§ 5109A(a), 7111(a), (c).  Motions for 
review of prior Board decisions on the grounds of CUE are 
adjudicated pursuant to the Board's Rules of Practice 
codified at 38 C.F.R. §§ 20.1400-1411.  A motion alleging CUE 
in a prior Board decision must set forth clearly and 
specifically the alleged CUE, or errors of fact or law in the 
Board decision, the legal or factual basis for such 
allegations, and why the result would have been different but 
for the alleged error.  38 C.F.R. § 20.1404(b).

Historically, a moving party was precluded from collaterally 
attacking a prior final Board decision by alleging CUE in an 
RO rating decision that was subsumed in that decision.  See 
Smith v. Brown, 35 F.3d 1516 (Fed. Cir. 1994).  However, 
effective November 21, 1997, the provisions of Pub. L. No. 
105-111, 111 Stat. 2271 (codified at 38 U.S.C.A. § 7111 (West 
2002 & Supp. 2007)) permit challenges to decisions of the 
Board on the grounds of CUE.  The final regulations amending 
the Rules of Practice before the Board were promulgated and 
became effective on February 12, 1999, providing for 
procedures to challenge prior Board decisions on the basis of 
CUE.  See 38 C.F.R. § 20.1400 (2007).

All final Board decisions are subject to revision [for CUE] 
except: (1) Decisions on issues which have been appealed to 
and decided by court of competent jurisdiction; and (2) 
Decisions on issues which have been subsequently decided by a 
court of competent jurisdiction.  See 38 C.F.R. § 20.1400(b) 
(2007).  The Court reasoned that where it affirms a 
determination by the Board on a particular issue, the Board's 
decision is replaced by the decision of the Court on that 
issue and, thus, there is no longer a decision by the Board 
subject to revision.  See Disabled American Veterans v. 
Gober, 234 F.3d 682, 693 (Fed. Cir. 2000); see also May v. 
Nicholson, 19 Vet. App. 310 (2005).

The Board has original jurisdiction to consider motions for 
revision of prior Board decisions.  Motions should be filed 
at the Board, but requests filed elsewhere within VA and 
transmitted to the Board shall be treated as if filed at the 
Board.  38 C.F.R. § 20.1404(c), (d).  A CUE motion may be 
filed at any time.  The motion is not an appeal; therefore, 
it is not subject to the provisions of Part 19 or Part 20 
that relate to the processing and disposition of appeals.  
See 38 C.F.R. §§ 20.1402, 20.1411.

The regulations codify the current requirements for a CUE 
motion that the Court has defined for motions of CUE in RO 
rating decisions.  See Russell v. Principi, 3 Vet. App. 310 
(1992); Damrel v. Brown, 6 Vet. App. 242 (1994).  Thus, 38 
C.F.R. § 20.1403(a) and (c) define CUE as:

1.  It is the kind of error, of fact or of law, that 
when called to the attention of later reviewers compels 
the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly 
different, but for the error.  38 C.F.R. § 20.1403(a).

2.  Generally, either the correct facts, as they were 
known at the time, were not before the Board, or the 
statutory and regulatory provisions extant at the time 
were incorrectly applied.  38 C.F.R. § 20.1403(a).

3.  It is an error in the Board's adjudication of the 
appeal which, had it not been made, would have 
manifestly changed the outcome when it was made.  38 
C.F.R. § 20.1403(c).

Further, CUE is an error that is not debatable, such that 
reasonable minds could only conclude that the original 
decision was fatally flawed.  See Russell v. Principi, 3 Vet. 
App. at 313.  Additionally, 38 C.F.R. § 20.1403(d) gives 
examples of situations that are not CUE. CUE is not a:

1.  Changed medical diagnosis.  38 C.F.R. § 20.1403(d).

2.  Failure to fulfill the duty to assist.  38 C.F.R. § 
20.1403(d).

3.  Disagreement as to how the facts were weighed or 
evaluated.  38 C.F.R. § 20.1403(d).

4.  Change in interpretation of a statute or regulation 
38 C.F.R. § 20.1403(d).

38 C.F.R. § 20.1403(c) also indicates that, where it is not 
absolutely clear that a different result would have ensued, 
but for the error, the error complained of cannot be CUE.  No 
new evidence will be considered, 38 C.F.R. § 20.1405(b), and 
the law precludes remands or other referral for the purpose 
of deciding the motion.  38 U.S.C.A. § 7111(e).

The Board's consideration of a CUE motion must be based on 
the record that existed when the prior decision was made, 38 
C.F.R. § 20.1403(b), unless the Board decision was decided on 
or after July 21, 1992.  In those cases, the record 
technically includes matter possessed by VA not later than 90 
days before the file was transferred to the Board, provided 
that the documents could reasonably be expected to be part of 
the record.  38 C.F.R. § 20.1403(b)(2).

To warrant revision of a Board decision on the grounds of 
CUE, there must have been an error in the Board's 
adjudication of the appeal which, had it not been made, would 
have manifestly changed the outcome when it was made.  If it 
is not absolutely clear that a different result would have 
ensued, the error complained of cannot be CUE.  38 C.F.R. § 
20.1403(c).

The benefit of the doubt provisions of 38 U.S.C.A. § 5107(b) 
are inapplicable in CUE motions.  38 C.F.R. § 20.1411(a).  In 
fact, the movant bears the burden of presenting specific 
allegations of error that would amount to CUE.  Thus, for a 
moving party to make a successful CUE showing is an extremely 
difficult burden.

CUE is determined by three criteria: (1) either the correct 
facts, as they were known at the time, were not before the 
adjudicator (i.e., there must be more than a simple 
disagreement as to how the facts were weighed or evaluated) 
or the statutory or regulatory provisions extant at the time 
were incorrectly applied; (2) the error must be undebatable 
and of the sort which, had it not been made, would have 
manifestly changed the outcome at the time it was made; and 
(3) a determination that there was CUE must be based on the 
record and law that existed at the time of the prior 
adjudication in question.  See Damrel v. Brown, 6 Vet. App. 
242 (1994); see Russell v. Principi, 3 Vet. App. 310 (1992); 
see also Bustos v. West, 179 F.3d 1378, 1381 (Fed. Cir. 1999) 
(to prove the existence of CUE as set forth in 38 C.F.R. § 
3.105(a), the claimant must show that an outcome-
determinative error occurred, that is, an error that would 
manifestly change the outcome of a prior decision).

To prove the existence of clear and unmistakable error as set 
forth in § 3.105(a), the claimant must show that an outcome-
determinative error occurred, that is, an error that would 
manifestly change the outcome of a prior decision."  Yates v. 
West, 213 F.3d 1372, 1374 (Fed. Cir. 2000).

It has been held that CUE is a very specific and rare kind of 
'error''  It is the kind of error, of fact or of law, that 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).

The Board must emphasize that the Court has consistently 
stressed the rigorous nature of the concept of CUE.  "Clear 
and unmistakable error is an administrative failure to apply 
the correct statutory and regulatory provisions to the 
correct and relevant facts; it is not mere misinterpretation 
of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).  Clear and unmistakable errors "are errors that are 
undebatable, so that it can be said that reasonable minds 
could only conclude that the original decision was fatally 
flawed at the time it was made."  Russell, 3 Vet. App. at 
313.  A disagreement with how facts were evaluated is 
inadequate to raise the claim of CUE.  Luallen v. Brown, 8 
Vet. App. 92, 95 (1995).

A failure in the duty to assist does not establish CUE.  See 
Cook v. Principi, 318 F.3d 1334 (Fed. Cir. 2002).  In Cook, 
the United States Court of Appeals for the Federal Circuit 
(Federal Circuit) emphasized that a purported failure in the 
duty to assist cannot give rise to CUE, nor does it result in 
"grave procedural error" so as to vitiate the finality of a 
prior, final decision.  In other words, to present a valid 
claim of CUE, the claimant cannot simply request that the 
Board reweigh or reevaluate the evidence.  Crippen v. Brown, 
9 Vet. App. 412 (1996).  Further, an alleged failure in the 
duty to assist may never form the basis of a valid claim of 
CUE, because it essentially is based upon evidence that was 
not of record at the time of the earlier rating decision.  
See Elkins v. Brown, 8 Vet. App. 391, 396 (1995); Caffrey v. 
Brown, 6 Vet. App. 377, 384 (1994).  The fact that medical 
knowledge was not advanced to its current state may not form 
the basis for a valid claim of CUE, because it is premised 
upon facts that were not then of record.  Subsequently 
developed evidence may not be considered in determining 
whether error existed in the prior decision  See Porter v. 
Brown, 5 Vet. App. 233, 235-36 (1993).  The mere 
misinterpretation of facts does not constitute CUE.  Thompson 
v. Derwinski, 1 Vet. App. 251, 253 (1991).  Moreover, the 
error must be one that would have manifestly changed the 
outcome at the time it was made.  Kinnaman v. Derwinski, 4 
Vet. App. 20, 26 (1993).  

In light of the foregoing, the veteran must argue that either 
the correct facts were not considered by the Board or that 
applicable laws and regulations were not correctly applied in 
the rating decision at issue.  Such a determination must be 
based on the record and the law that existed at the time of 
that rating decision..  Eddy v. Brown, 9 Vet. App. 52 (1996).  
Where evidence establishes CUE, the prior decision will be 
reversed or amended.  38 C.F.R. § 3.105(a).  For the purpose 
of authorizing benefits, the rating or other adjudicative 
decision which constitutes a reversal of a prior decision on 
the grounds of CUE has the same effect as if the corrected 
decision had been made on the date of the reversed decision.  
Id.

Turning to the historical records, the service medical 
records showed that the veteran was neurologically normal on 
entrance.  During service, in February 1959, the veteran was 
struck over the masseter muscle.  The impression was small 
hematoma of the masseter.  On his separation examination in 
August 1959, the veteran complied of frequent or severe 
headaches, but his neurological examination was normal.  
Post-service, several years later, a July 1962 
neuropsychiatric examination revealed headaches and anxiety 
reaction.  During a December 1981 VA hospitalization, nearly 
two decades later, an electroencephalogram was performed, 
yielded abnormal findings, and was indicative of a left 
temporal region disorder.  The diagnosis on discharge from 
the hospitalization was possible seizure disorder.  A January 
1982 VA neurological examination yielded a diagnosis of 
temporal lobe seizure disorder.  

Based on the evidence of record, the RO denied service 
connection for a seizure disorder in May 1982.  The RO 
determined that there was no evidence of seizures during 
service or within one year of service.  Although the veteran 
injured his left side of his face and temple during service, 
the injury was acute and transitory and left no chronic 
ascertainable residuals.  Service connection for residuals of 
an injury to the left side of the face and temple, and a 
seizure disorder were denied.  

The veteran appealed that decision to the Board, and in a 
decision dated in December 1983 the Board affirmed the RO's 
denial of service connection for a seizure disorder.  The 
RO's prior rating decision was subsumed by the subsequent 
Board decision.  See 38 C.F.R. § 20.1104.  

The Board considered additional evidence added to the record.  
In a June 1982 letter, a VA psychiatrist indicated that the 
veteran had temporal lobe epilepsy.  In a July 1982 letter, a 
VA neurologist indicated that the veteran had a probable 
psychomotor seizure disorder.  The veteran was hospitalized 
the following year and it was indicated that the veteran had 
temporal lobe seizures.  

The Board denied service connection for a seizure disorder.  
In the Board's decision, the Board cited to, in pertinent 
part, 38 U.S.C. § 331 which stated that service connection 
may be granted for disability resulting from disease or 
injury incurred in or aggravated by service.  38 U.S.C. § 331 
(1982) [now 38 U.S.C.A. § 1131 (West 2002 & Supp. 2007)].  
The Board also cited to 38 U.S.C. §§ 312, 313, 337 (1982); 38 
C.F.R. §3.307 (1982) [now 38 U.S.C.A. § 1112, 1113, 1137 
(West 2002 & Supp. 2007); and 38 C.F.R. § 3.307(2007)], which 
stated where a veteran served continuously for ninety (90) 
days of more during a period of war or during peacetime 
service after December 31, 1946, and epilepsy becomes 
manifest to a degree of ten percent (10%) within one year 
from date of termination of such service, such disease shall 
be presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  The Board also cited to 38 C.F.R. 
§ 3.303(b) (1982) [now 38 C.F.R. § 3.303(b) (2007)], which 
stated for the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required only 
where the condition noted during service is not, in fact, 
shown to be chronic or where the diagnosis of chronicity may 
be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  

The Board noted that the veteran had an inservice impression 
of skull hematoma.  Post-service, the veteran had been 
diagnosed in June 1982 as having temporal lobe epilepsy.  
However, the Board found that the veteran's current 
neurological pathology, most recently diagnosed as temporal 
lobe seizure disorder, may not be attributed to his active 
service without violating sound adjudication and medical 
principles.  Although a skull hematoma was noted during 
active service, no confirmed clinical finding of neurological 
pathology was noted during service or for many years 
thereafter  The Board concluded that the veteran's current 
neurological disability may not be related to his active 
service on the evidence then of record.  

Thereafter, additional evidence was added to the record.  In 
April 1984, a private examiner indicated that the veteran had 
dysfunction in the ride side of the brain, primarily in the 
right temporal area.  In a July 1984 letter, a VA 
psychiatrist opined that it was quite probable that the 
veteran's inservice incident where he was struck by a 
baseball bat resulted in an organic post concussion syndrome 
which developed into a seizure disorder.  In a subsequent 
February 1985 Board decision, the prior denial of service 
connection for a seizure disorder was confirmed.  Thereafter, 
lay evidence attesting to the fact that the veteran had been 
struck in the head during service were received.  In a 
January 1987 Board decision, the prior denial of service 
connection for a seizure disorder was confirmed.  In April 
1992, the Board granted service connection for a seizure 
disorder with psychiatric symptoms.  In support of his claim, 
the veteran had submitted a March 1991 neuropsychiatric 
report from D.B., M.D., who stated that the veteran's medical 
records had been reviewed, and concluded after a discussion 
of the records, that the veteran's 1959 injury resulted in 
his temporal lobe syndrome and seizure phenomena.  The Board 
noted that while there was evidence of a preservice car 
accident (noted on an April 1981 examination), there were no 
preservice abnormalities and the veteran was entitled to a 
presumption of soundness.  In light of the record, 
particularly the report of Dr. B., service connection for a 
temporal lobe syndrome with seizure phenomena was 
established.  

The veteran and his representative contend that the Board 
committed CUE in the December 1983 decision.  They contend 
that 'statutory presumptions" were not applied.  They assert 
that VA failed to consider and apply 38 U.S.C. §§ 105(a), 
1111, and 1112(a)(1).  They assert that the veteran was not 
given the presumption of soundness.  They assert that the 
veteran was not given the presumption of service connection 
under 38 U.S.C. § 105(a) or the presumption under 38 U.S.C. § 
1112(a).  

The Board notes that the December 1983 Board decision did 
consider and apply the pertinent statutory presumptions.  
Further, the absence of a specific reference to, or failure 
to cite, a controlling regulation does not mean it was not 
considered.  See generally VAOPGCPREC 6-92 at para. 6 (Mar. 
6, 1992).  Failure to discuss regulations does not constitute 
CUE if there is nothing to suggest that, had there been a 
written discussion of such regulations, a different result 
would have ensued.  Crippen, 9 Vet. App. at 421.

The veteran and his representative cited to 38 U.S.C. § 
105(a); however, this law pertains to line of duty (LOD) and 
misconduct considerations, neither of which were on appeal or 
before the Board in December 1983.  

The veteran and his representative cited to 38 U.S.C. § 1111 
although the basis of the argument that the veteran was not 
afforded the presumption of soundness is unclear since this 
regulation was not implicated in the Board's prior decision.  
However, the veteran was afforded the presumption of 
soundness in the December 1983 Board decision.  There was no 
discussion regarding any preservice neurological defect, 
infirmity, or disorder.  The veteran was implicitly provided 
the presumption of soundness and the denial of service 
connection was not made on the basis that the veteran had a 
preexisting defect, infirmity, or disorder which was not 
aggravated during service.  The denial was on the basis that 
although a skull hematoma was noted during active service, no 
confirmed clinical finding of neurological pathology was 
noted during service or for many years thereafter and his 
currently diagnosed disability could not be related to his 
active service on the evidence then of record.

With regard to the alleged failure to apply 38 U.S.C. § 
1112(a)(1), in the December 1983 Board decision, the Board 
cited to the former version of that law 38 U.S.C. § 312 
(1982), noted that epilepsy was a presumptive disorder, but 
determined that neurological pathology was not noted for many 
years after service.  

The veteran and his representative place particular emphasis 
on the fact that the veteran suffered a head injury during 
service and appear to argue that this injury in and of itself 
should have presumptively served as a basis for service 
connection.  However, the Board considered the service 
medical records and the record of an inservice injury and 
discussed that matter.  Therefore, the veteran and his 
representative are essentially arguing with how the Board 
weighed the probative value of the evidence of record.  To 
the extent that the they disagree with how VA weighed this 
evidence, mere disagreement with the weighing of medical 
evidence does not amount to CUE.  See Russell, 3. Vet. App. 
at 313-14; see also 38 C.F.R. § 20.1403(d).

The veteran and his representative assert that the outcome 
would have been manifestly different if service connection 
had been presumed because then it would have been awarded 
effective from an earlier date.  However, the Board decision 
was based on the record and the law which existed at the 
time.  The Board weighed the evidence and applied the law and 
regulations in effect at that time to the facts of the case.  
The correct facts were considered by the Board and the 
applicable laws and regulations were applied.  There was no 
undebatable error in that regard.  

In the absence of the kind of error of fact or law which 
would compel the conclusion that the result would have been 
manifestly different but for the error, there is simply no 
basis upon which to find CUE in the Board decision.  
Accordingly, the veteran's motion is denied.


ORDER

The motion for revision of the December 8, 1983 Board 
decision on the basis of CUE is denied. 



                       
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs



